Exhibit 10.44
AMENDMENT TO EMPLOYMENT AGREEMENT
     THIS AMENDMENT TO EMPLOYMENT AGREEMENT is made effective as of the 13th day
of January, 2009, by and between CENTRA BANK, INC., a West Virginia corporation
(“Employer”) and DOUGLAS J. LEECH, JR. (“Employee”), joined in by CENTRA
FINANCIAL HOLDINGS, INC., a West Virginia corporation (“Centra Financial”).
RECITALS:
     A. The parties wish to amend the Employment Agreement among Employee,
Employer and Centra Financial dated as of January 17, 2008, as amended on
March 17, 2008 (“Employment Agreement”) to provide for clarification and to
change the time when Employee may voluntarily resign with the benefits provided
for in the Employment Agreement.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
          1. Subsection 4(e) of the Employment Agreement is amended to read, in
its entirety, as follows:
               e. Voluntary Termination. Notwithstanding any other provision of
this Agreement to the contrary (except for the provisions of Section 4(d), which
provide for higher compensation), in the event that Employee voluntarily
terminates employment with Employer at any time after January 15, 2009, Employee
will be entitled to receive annually 60% of Employee’s compensation, together
with all benefits and perquisites paid or to be paid hereunder, calculated in
accordance with Subsection 4(a), including gross up for taxes, for benefits for
five years from the date on which Employee voluntarily terminates employment
with Employer in accordance with this Subsection 4(e), provided, however, that
notwithstanding anything else in this agreement to the contrary, Employee and
his then spouse shall be provided with country club dues for one club comparable
to those to which Employee belongs as of the date of termination, premiums for
term life insurance at levels provided to Employer’s employees generally, and
family health and dental insurance at no cost for life, at levels provided to
Employer’s employees, generally and which coverage, with respect to Employee and
Employee’s spouse, may be attained with Medicare supplemental insurance if
Employee and/or Employee’s spouse are eligible for Medicare, as long as the
total coverage is at levels provided to Employer’s employees, generally. The
coverage provided for herein may require purchase of a separate policy or
policies and shall be at no cost to Employee and Employee’s spouse and shall be
grossed up for taxes. Employer will transfer the automobile then provided to
Employee at no cost, grossed up for taxes. Such Termination Compensation shall
be payable at the times such amounts would have been paid in accordance with
Section 3; provided, however, that except as provided above with respect to
health, dental and life insurance, the benefits set forth in Subsections 3(f)
and 3(g) of this Agreement shall be limited in amount to the lesser of: (i) the
total provided to Employee thereunder during the calendar year prior to
termination, adjusted for

 



--------------------------------------------------------------------------------



 



inflation using the CPI, or (ii) 30% of Employee’s Minimum Base Salary provided
for in Subsection 3(a) hereof, adjusted for inflation using the CPI. If, while
Employee is receiving payments under this Section, Employee works on a full-time
basis at a financial institution in a position comparable to Employee’s position
with Employer as of the date of termination, then Employer may reduce the
payments to Employee hereunder to the extent that Employee receives compensation
from his then employer.
          2. No Other Amendments. Except as amended hereby, the Agreements shall
remain in full force and effect until amended by the parties.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
and year first written above.

                  CENTRA BANK, INC.    
 
                By Its Compensation Committee    
 
           
 
  By   /s/ James W. Dailey II    
 
           
 
      James W. Dailey II    
 
           
 
  By   /s/ Mark R. Nesselroad    
 
           
 
      Mark R. Nessselroad    
 
           
 
  By   /s/ Thomas P. Rogers    
 
           
 
      Thomas P. Rogers    
 
           
 
  By   /s/ Bernard. G. Westfall    
 
           
 
      Bernard G. Westfall    

         
 
  EMPLOYEE    
 
       
 
  Douglas J. Leech, Jr.    
 
       
 
  Douglas J. Leech, Jr.    
 
       
 
  CENTRA FINANCIAL HOLDINGS, INC.    

                  By Its Compensation Committee    
 
           
 
  By   /s/ James W. Dailey II    
 
           
 
      James W. Dailey II    
 
           
 
  By   /s/ Mark R. Nesselroad    
 
           
 
      Mark R. Nessselroad    
 
           
 
  By   /s/ Thomas P. Rogers    
 
           
 
      Thomas P. Rogers    
 
           
 
  By   /s/ Bernard G. Westfall    
 
           
 
      Bernard G. Westfall    

2